Citation Nr: 1333116	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder of the face, bilateral hands, feet, legs, back, and groin, to include due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The case was brought before the Board in June 2013, at which time the claim was remanded for further development.  At that time, the claim was limited to a skin condition affecting the Veteran's bilateral hands and feet.  In September 2013, however, the Veteran submitted a statement indicating the skin condition affects his face, hands, back, legs, feet, and groin.  The issue has been appropriately recharacterized above.  The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims he has chronic skin problems on his face, hands, feet, back, legs, and groin related to his service in Vietnam, to include Agent Orange exposure.  He further described various environmental exposures in Vietnam, such as wet terrain, causing his chronic skin disorder.  He claims he was treated in the military from 1966 to 1967 and also immediately after separating from the military in 1973.  Indeed, at that time, he indicates the VA Medical Center referred him to a private dermatologist.  In a September 2013 statement, he further indicated that the skin problem he first noticed during his military service is the same skin problem he currently has, described as "blackheads."  Even if the condition is not "chloracne," the Veteran claims the condition still should be granted service connection because it began while he was stationed in Vietnam.

The Veteran's service treatment records do not confirm any skin treatment in 1966 or 1967 or at any other time during his military service.  In support of his claim, however, the Veteran submitted statements from a fellow serviceman dated in June 2006 and June 2010 indicating he observed the Veteran's skin condition on his feet and hands in 1966 during their service in Vietnam, and further described what the skin condition looked like.

After service, despite significant efforts to obtain any medical treatment records from the 1970s, the first record noting a skin rash is in 1979, six years after separation from service.  At that time, the VA physician noted "recurrent episodes of dermatitis" occurring on his hands with a history of "1966-67" treatment in Vietnam.

The Veteran's military records confirm his service in the country of Vietnam during the Vietnam War Era.  Thus, exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307; 3.309(e) (2013).  Chloracne is the only skin condition listed presumptively linked to Agent Orange exposure.  Id.  

Current VA outpatient treatment records and examinations confirm various skin diagnoses, to include dermatitis, eczema, comedomes, calluses, and depigmentation of the skin.  A diagnosis of chloracne is not of record.  

Even if a presumption is found inapplicable, however, VA must still consider whether a diagnosis can directly be attributed to a veteran's military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board previously remanded this claim, in part, to obtain a VA examination to ascertain the Veteran's skin diagnoses and the likely etiology of each diagnosis rendered, to include whether any skin disorder could be etiologically linked to his in-service herbicide exposure or any other incident of his military service.  Again, the Veteran believes he has a skin condition due to environmental exposures during his time in Vietnam, such as wet terrain.  Although part of his contention is specifically based on Agent Orange exposure, he nonetheless claims a problem with chronic rash since his service in Vietnam.

The Veteran was afforded a VA examination in August 2013 where the examiner diagnosed the Veteran with comedomes, calluses, and depigmentation of the skin afflicting his hands, arms, legs, and feet.  The examiner concluded the Veteran did not have chloracne or any other skin disorder caused by or a result of his time in Vietnam or his presumed exposure to Agent Orange.  The examiner based the opinion largely on the fact that service treatment records and post-service treatment records did not confirm in-service treatment or treatment shortly after service. The examiner did not reconcile the lay statements from the fellow serviceman or the Veteran himself, or the 1979 records noting a history of skin rash since 1966 or 1967.  Although the examiner concluded that the Veteran did not have chloracne, the examiner also conceded being "unsure" "what to call the white spots on his arms and legs."  The examiner indicated the Veteran may benefit by seeing a dermatologist.

Shortly after the examination, the Veteran submitted a statement, pictures, and medical literature in September 2013.  The Veteran described the current state of his skin disorders, to include affecting his face, hands, legs, feet, back, and groin.  He further attached pictures of his skin as well as medical literature noting "comedomes" can be a manifestation of chloracne.  The Veteran further noted that the August 2013 VA examiner did not examine his back or his groin.  

The Board finds the August 2013 VA medical examination and opinion inadequate.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran claims the examiner did not examine all areas affected by his skin disorders, to include his back and groin, and the VA examination report does not discuss these areas.  The VA examiner also did not adequately address whether the Veteran's skin disorders were directly attributable to service or incurred in service in light of the lay statements and medical notations of record; the examiner did not address or reconcile the lay statements or the 1979 medical records at all.  The examiner also conceded a lack of expertise to precisely diagnose the Veteran's skin disorders, particularly the skin pigmentations, and referred the matter to a dermatologist.  There is no indication in the file that the matter was ever referred to a dermatologist.  For these reasons, the Board concludes the VA examination is inadequate and a new VA examination, conducted by a dermatologist, is warranted.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and his representative and afford them the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for his skin disorders at issue since June 2013.  Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the response, the RO must request all treatment records from the VA Medical Center since June 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After all records are obtained to the extent available, the Veteran must be afforded a VA skin diseases examination with a dermatologist to determine whether the Veteran has a skin disorder of his face, hands, legs, feet, back and/or groin that is related to his military service, to include the Veteran's presumed in-service Agent Orange exposure.  Any indicated diagnostic tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner is specifically directed to consider the medical records from 1979 to 1981 noting a history of rashes since 1966 to 1967 in Vietnam; the lay statements of the Veteran, his daughter, and the fellow serviceman, and post-service medical treatment and examination records.  The examiner is also informed that the Veteran's Agent Orange exposure is presumed.

Based on the clinical examination, and consideration of the evidence of record (to include lay statements), the examiner must state whether any degree of any current skin disorder found, or previously diagnosed in the evidence of record, was directly incurred in or otherwise related to the Veteran's active duty service, to include, but not limited to, his exposure to wet terrain in Vietnam and Agent Orange herbicides. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

